                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                NORTHERN DIVISION

ARTEZ OLIVER
ADC #153539                                                                          PLAINTIFF

v.                             Case No. 1:17-cv-00102 KGB-BD

TONI BRADLEY, Warden,
Grimes Unit, ADC, et al.                                                         DEFENDANTS

                                            ORDER

       The Court has reviewed the Proposed Findings and Recommendations submitted by United

States Magistrate Judge Joe J. Volpe (Dkt. No. 5). No objections have been filed, and the time for

filing objections has passed. After careful consideration, the Court concludes that the Proposed

Findings and Recommendations should be, and hereby are, approved and adopted in their entirety

as this Court’s findings in all respects (Id.). The Court therefore dismisses without prejudice

plaintiff Artez Oliver’s complaint for failure to state a claim upon which relief may be granted

(Dkt. No. 2). The Court finds that this dismissal shall count as a “strike” pursuant to 28 U.S.C. §

1915(g). The Court also certifies, pursuant to 28 U.S.C. § 1915(a)(3), that an in forma pauperis

appeal from this Order would not be in good faith.

       It is so ordered this 26th day of October, 2018.

                                                     __________________________________
                                                     Kristine G. Baker
                                                     United States District Judge
